Title: From Alexander Hamilton to Benjamin Lincoln, 8 June 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury DepartmentJune 8th. 1790
Sir

I have received your favor of the 25th of May, and am much obliged to you for putting the information concerning the Manufactures of your State in a train, that promises so much authenticity & accuracy. The direction of the duplicate to you, was occasioned by an opinion of some of the Members of the Legislature, that such a Committee had been appointed & that you were the Chairman. I beg leave to repeat my remark that the earlier the information is transmitted, the more beneficial to the Manufacturing interest & therefore, that when one or more reports or returns shall be received, they may come forward.
I observe the several seizures made in your District & that the decrees of the Judiciary evince, that the Conduct of the Officers has been no less legal, than vigilant. There seems to be some Question from the Circumstances given in your letter whether the Captain may not have taken a false Oath. You mention that he knew of the Goods being landed. Should he appear to have known they were on board when he entered his Vessel, he lies open to prosecution.
I am Sir   very respectfully   Your Obedient Servant
A Hamilton
Benjamin Lincoln EsqrCollectorBoston

